DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 43 and 61 are objected to because of the following informalities:  
claims 43 and 61 recite “the information comprise”.  Examiner recommends “comprises” instead. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 45, 49, 61, 63, 67 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 61 recite the limitation “the information”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 45 and 63 recite “the information from the network device” which is inconsistent from “another network device information”. There is insufficient antecedent basis for this limitation in the claim.
Claims 49 and 67 recite the limitation “the scheduling information”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39, 43-45, 47-50, 57, 61-63, 65, and 67 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinne (US 6845100).
Regarding claims 39 and 57, Rinne teaches communicating with a network device in a communication network with another network device information comprising characteristics of an 3GPP system network associated with the another network device; and based on the characteristics (Fig. 9F, 94-if a new TTI is available or not), communicating with the network device to identify at least one interval of time to achieve a specific deterministic latency (Fig. 9F, 100-The QoS scheduler 10 of FIG. 6 then allocates the overall capacity of the new TTI to the RLC buffers based on the priority determined from the table, as indicated in a step 98. Transfer is then enabled, as indicated by a step 100, and the step 42 of FIG. 9 executed to actually trigger the amount of data scheduled by the QoS scheduler 10) for a communication in the 3GPP system network with at least one network node (Fig. 3).
Regarding claims 43 and 61, Rinne teaches wherein the information comprise data flow parameters including an arrival time and a periodic cycle of data flows associated with the 3GPP system network (col. 9 line 28, The Transmission Time Interval is defined as the inter-arrival time of Transport Block Sets and is equal to the periodicity at which a Transport Block Set is transferred by the physical layer on the radio interface and col. 9 line 47, the TFs for every bearer are selected by the QoS scheduler inside the limits of a TFCS so that the best QoS provision for the terminal is achieved during every TTI period).
Regarding claims 44 and 62, Rinne teaches wherein the communicating with the network device in the communication network with the another network device comprises communicating between the network device and the another network device deterministic capabilities in terms of user-plane and/or control-plane delays, jitter, and reliability, as a function of the data flow parameters (Fig. 4A, UMTS user plane and FIG. 5, QoS mapping of IP packets).
Regarding claims 45 and 63, Rinne teaches wherein the communicating with the network device in the communication network with the another network device causes the 3GPP system network to make or adjust scheduling decisions (Fig. 9F, The QoS scheduler 10 of FIG. 6 then allocates the overall capacity of the new TTI to the RLC buffers based on the priority determined from the table, as indicated in a step 98), in terms of at least a data flow periodicity, and transmit window timing, based on the information from the network device in order to optimize performance of at least one E2E data flow (col. 1 line 10, treatment of degraded QoS across any kind of network boundary) of the communication.
Regarding claims 47 and 65, Rinne teaches the characteristics are based on specific windows of time (Fig. 9F, 94-if a new TTI), wherein the specific windows of time are based on at least one of data flow periodicity, transmit widow timing, or cycles of transmit window timing (Fig. 9, 38-next packet scheduling period).
Regarding claim 48, Rinne teaches wherein the characteristics comprise indications of at least one of an availability of guaranteed latency, a minimum guaranteed latency, or a maximum guaranteed latency of communications in the 3GPP system network for at least one interval of time (Fig. 9F, and col 13 line 51, QoS Mechanism 2: These labels and tags can simply map to values or ranges of values to specify the transmission requirements like minimum bandwidth, maximum latency, QoS class or another classification).
Regarding claims 49 and 67, Rinne teaches based on the characteristics, at least one of determining or adjusting the scheduling information to at least optimize performance of data flow for the communication (Fig. 9F, 100-The QoS scheduler 10 of FIG. 6 then allocates the overall capacity of the new TTI to the RLC buffers based on the priority determined from the table, as indicated in a step 98).
Regarding claim 50, Rinne teaches the indications are for different time periods within the at least one interval of time (Fig. 9, 38-next packet scheduling period).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 58, 66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne (US 6845100) in view of SHAW et al.  (US 20180316799).
Regarding claims 40 and 58, Rinne does not teach the 3GPP system network comprises a 5GS network, and wherein the network device comprises an application function server. SHAW teaches Fig. 1, 5G network 110 and [0026] The Service Layer 125 may include capability servers, owned by the operator of the communication network 110, that can access and provide access to application layer servers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with SHAW in order to expand ecosystem of devices people use to access applications and information, or interact with others, and monitor or control processes ([0008], SHAW).
Regarding claim 66, Rinne teaches the characteristics comprise indications of at least one of an availability of guaranteed latency, a minimum guaranteed latency, or a maximum guaranteed latency of communications in the network for at least one interval of time (Fig. 9F, and col 13 line 51, QoS Mechanism 2: These labels and tags can simply map to values or ranges of values to specify the transmission requirements like minimum bandwidth, maximum latency, QoS class or another classification). However, Rinne does not teach 5GS. SHAW teaches Fig. 1, 5G network 110 and [0026] The Service Layer 125 may include capability servers, owned by the operator of the communication network 110, that can access and provide access to application layer servers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with SHAW in order to expand ecosystem of devices people use to access applications and information, or interact with others, and monitor or control processes ([0008], SHAW).
Regarding claim 68, Rinne teaches the indications are for different time periods within the at least one interval of time (Fig. 9, 38-next packet scheduling period).
Claims 46 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne (US 6845100) in view of DAO et al. (US 20180262924).
Regarding claims 46 and 64, Rinne does not teach wherein the communicating with the network device in the communication network with the another network device is performed over an N5 interface. DAO teaches Fig. 2 N5 interface between PCF and AF. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with DAO in order to achieve network policy optimization ([0002], DAO).
1.-38. (canceled)
41.-42. (canceled)
51.-56. (canceled)
59.-60. (canceled)
69.-77. (canceled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467